PER CURIAM.

Gordon K. Jarstad is an attorney in Green Bay, Wisconsin. He is sixty-one years of age and was admitted to practice in 1939. He divides his time between operating the Brown County Abstract Company and a limited legal practice related to it.
Jarstad was indicted in 1975 for failing to file his 1972 and 1973 federal income tax returns. He pleaded nolo contendere to the 1972 charge, and under a plea bargain the 1973 charge was dismissed. He was given a one-year sentence with thirty days to be served in prison and the balance on probation, and a fine of $500.
In other discipline cases coming before the Court involving convictions for failure to file income tax returns, the Court has reprimanded the attorneys and assessed them the costs of the proceedings. State v. Schoendorf, 60 Wis.2d 309, 210 NW2d 447 (1973); State v. Day, 69 Wis.2d 721, 233 N.W.2d 448 (1975) ; State v. Jackson, 74 Wis.2d 188, 246 N.W.2d 503 (1976). We believe a similar penalty is appropriate in this case.
*303IT IS OEDEEED AND ADJUDGED that Gordon K. Jarstad be and is hereby reprimanded.
IT IS FUETHEE OEDEEED that Gordon K. Jarstad pay the costs of these proceedings not to exceed $500.
Abrahamson, J., took no part.